Citation Nr: 0115475	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 12, 
1999, for the award of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1972.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In July 2000, the veteran filed a 
notice of disagreement, and the RO issued a statement of the 
case.  He entered a substantive appeal in August 2000.

On a VA Form 9 from June 1996, the veteran indicated that he 
should be awarded service connection for an iliac crest bone 
graft donor site scar.  This matter is referred to the RO for 
proper adjudication.


FINDINGS OF FACT

Entitlement to the award of a total rating for compensation 
purposes based on individual unemployability arose on 
February 27, 1996 after the veteran expressed disagreement 
with the award of a 40 percent evaluation for residuals of 
neurofibroma, C6 nerve root, right, with postoperative fusion 
of C5-C7 in December 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 
27, 1996 for the award of a total rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5110(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.157, 3.400(o) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  VA also has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
his claim.

The veteran was informed of the applicable laws and 
regulations and of any additional evidence he needed to 
submit by a statement of the case from July 2000.  He has not 
indicated that there are any additional documents not of 
record regarding the claim presently before the Board.  
Further, the Board has no knowledge of any relevant documents 
not currently of record.  In light of these considerations, 
the Board concludes that the notice and assist provisions of 
the Act have been met.

The veteran's claim for service connection for residuals of 
neurofibroma, C6 nerve root, right, with postoperative fusion 
of C5-C7, was denied in September 1973.  In a May 1974 
decision, the Board also denied service connection for 
entitlement to service connection for neurofibroma, C6 nerve 
root right, with postoperative fusion at C5-C7.  The veteran 
has stated that he has been unable to maintain gainful 
employment since 1992.  He again applied for service 
connection for the disorder, but the RO in a May 1996 rating 
decision determined that new and material evidence had not 
been submitted to reopen the claim since the last final 
denial.  The veteran appealed the May 1996 determination.  In 
May 1999, the Board determined that new and material evidence 
had indeed been submitted, and service connection 


was granted for the back condition.  The RO rated the C6 
nerve root neurofibroma, spondylolisthesis, with chronic 
right brachial plexopathy as 40 percent disabling, effective 
February 27, 1996, in a November 1999 rating decision.  The 
veteran disagreed with the assigned rating in a December 1999 
statement.  In April 2000, the RO increased the veteran's 
evaluation to 60 percent, effective February 27, 1996.  With 
the same decision, the veteran was also granted a total 
disability rating based upon individual unemployability and 
due to a service-connected disability (TDIU).  The effective 
date assigned for TDIU was August 12, 1999, the date of a VA 
examination which was considered to be an informal claim for 
a TDIU.  The veteran has appealed the effective date 
established by the RO.

According to the law, the effective date of an evaluation and 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(o)(1) (2000).  The 
veteran has indicated that he believes the RO erroneously 
denied his claim in May 1996.  Specifically, he said in a May 
2000 statement, "[h]ad my claim been rated correctly in 
1996, I would have requested [individual unemployability 
(IU)] benefits at that time, as I have not been able to work 
since 1992."

In this case, the Board has determined that the effective 
date for TDIU should be February 27, 1996.  In this regard, 
the Board considers the notice of disagreement filed by the 
veteran in December 1999 to be a timely appeal of the RO's 
November 1999 assignment of a 40 percent rating.  The RO had 
set the effective date for the award to be February 27, 1996, 
the date of the veteran's claim.  In other words, the veteran 
was disagreeing with the RO's decision not to grant the 
highest maximum benefit for the award (100 percent or TDIU), 
and February 27, 1996 is the date of receipt of the claim, 
which is the later of the two dates referred to in the 
regulation.  The date entitlement arose, pursuant to the 
veteran's February 1996 claim, would appear to be April 1994.  
He has also asserted that he has been unable to work since 
1992.  In any event, the later date is February 27, 1996.  
Thus, the effective date for TDIU should be February 27, 
1996, rather than August 12, 1999.




ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an effective date of 
February 27, 1996 for the award of a total rating for 
compensation purposes based on individual unemployability is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

